       Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 1 of 13




                         UNITED STATES OF AMERICA
                   UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT, WISCONSIN
______________________________________________________________________________

A & A ENVIRONMENTAL SERVICES, INC.,
A Wisconsin business corporation,
N4381 US Highway 51
Poynette, WI 53955,

and

Ryan A. Sopha,
W8963 Hall Road
Poynette, WI 53955,

             Plaintiffs,

Vs                                               Case No. 2020CV000803

UNITED STATES OCCUPATIONAL SAFETY
AND HEALTH ADMINISTRATION
4802 East Broadway Road
Madison, WI 53716,

and

ANN GREVENKAMP, Area Director, OSHA former director
4802 East Broadway Road
Madison, WI 53716,

CHAD GREENWOOD, Area Director OSHA
1402 Pankratz Street, Suite #114
Madison, WI 53704,

JANE ROE AND JOHN DOE,
Unknown Federal Employees,

             Defendants.




                                       1
        Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 2 of 13




______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       NOW COMES Plaintiff, A&A Environmental Services, Inc., and Ryan Sopha, by their

attorneys, Kasieta Legal Group, LLC, by Robert J. Kasieta, and for their Complaint against the

Defendants, allege as follows:

       1. Plaintiff A&A Environmental Services, Inc., is a Wisconsin business corporation

           whose principal office is located at N 4381 Highway 51, Poynette, WI 53955, having

           as its primary address P.O. Box 708, Poynette, WI. It is engaged in remediation of

           asbestos, mold and other environmental contaminants.

       2. Plaintiff Ryan A. Sopha is an adult resident of the State of Wisconsin. He resides at

           W8963 Hall Road, Poynette, WI 53955.           He is the sole shareholder of A&A

           Environmental Services, Inc.

       3. Defendant United States Occupational Safety and Health Administration (“OSHA”) is

           a division of the Department of Labor of the United States. It has the duties and powers

           enumerated in 29 USC Sections 651 to 678, inter alia.

       4. Defendant Ann Grevenkamp is an adult resident of Wisconsin who was at all material

           times an Area Director of OSHA. Her office address was 4802 East Broadway Road,

           Madison, WI 53716.

       5. Defendant Chad Greenwood was at all material times an area director of OSHA, and

           as such was responsible for decisions regarding pursuing or abandoning ASHA

           citations.




                                                2
        Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 3 of 13




       6. Defendant Jane Roe is an unknown employee of the United States who was at all

           material times employed by OSHA.

       7. Defendant John Doe is an unknown employee of the United States who at all material

           times was employed by OSHA.

                                        JURISDICTION

       The claims herein allege violations of the Fourteenth Amendment of Constitution of the

United States. The Court has subject matter jurisdiction over these claims by reason of 28

U.S.C. sec. 1343. The claims herein also allege violations of the laws of the United States. The

Court has jurisdiction over those claims by reason of 28 U.S.C. sec. 1331.

          FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

       8. Plaintiff A&A Environmental Services, Inc., provides environmental remediation

           services on demolition and remodeling projects. A&A Environmental Services, Inc.,

           also provides removal of asbestos material from existing structures.

       9. There is another, separate business, A&A Environmental, Inc., which is a Wisconsin

           corporation. A&A Environmental, Inc. is solely owned by Kim A. Sopha, the father

           of Ryan A. Sopha. A&A Environmental, Inc., is also located in Poynette, Wisconsin.

       10. A&A Environmental, Inc., and A&A Environmental Services, Inc., are engaged in

           similar business activities. These two entities are separate businesses, having no

           common ownership, control, contemporaneous employees, or joint ventures.

       11. On April 19, 2016, employees of A&A Environmental, Inc., were removing asbestos

           at the New Glarus Home, a nursing home and assisted living facility located at 600 2nd

           Avenue, New Glarus, WI. A&A Environmental, Inc., was the sole contractor for that




                                                3
Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 4 of 13




   work.      All employees performing those services were employees of A&A

   Environmental, Inc.

12. A&A Environmental Services, Inc., had no employees on site for that job. A&A

   Environmental Services, Inc., was not involved in any way with the New Glarus Home

   project.

13. At the time of that job, A&A Environmental Services, Inc., which was formed in 2006,

   was inactive, had no employees, and did not have a Department of Health asbestos

   company license.

14. During the work at the New Glarus Home, five employees of A&A Environmental,

   Inc., complained of feeling sick. There was suspicion that they had been exposed to

   carbon monoxide.

15. On April 20, 2016, OSHA commenced what became known as Inspection 1141444

   upon a report from the Village of New Glarus Police Department.

16. After almost six months investigating the incident at the New Glarus Home, OSHA

   issued a Citation and Notification of Penalty (the “Citation”). OSHA issued the Citation

   against A&A Environmental Services, Inc., not against A&A Environmental, Inc.

17. The OSHA Area Director, Defendant Ann Grevenkamp, signed the Citation. The

   Citation and Notice of Penalty was a 24-page document that incorporated multiple

   citations, one denominated as a Serious violation, and another a Willful violation.

   Proposed penalties for the violations were $44,180.00 for the Serious violation and

   $199,536.00 for the Willful violation. The two citations proposed total penalties of

   $243,716.00.




                                        4
Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 5 of 13




18. OSHA caused the Citation to be served on A&A Environmental Services, Inc., and

   Ryan Sopha. The Citation was immediately a matter of public record.

19. OSHA issued a news release through its Region 5 office. In the release, OSHA accused

   A&A Environmental Services, Inc., of willfully exposing five employees to carbon

   monoxide and asbestos hazards although OSHA’s own air sampling showed no

   asbestos detected via its own analysis. The release noted that OSHA had proposed a

   fine of $243,716.00. The News Release was authorized by OSHA employees Jane Roe

   and John Doe.

20. The Citation called for an informal conference between OSHA and A&A

   Environmental Services, Inc., on November 2, 2016. Ryan Sopha appeared at that

   informal conference on behalf of A&A Environmental Services, Inc. He informed the

   OSHA representatives present that A&A Environmental, Inc. was the contractor that

   handled the New Glarus Home project. He also informed the OSHA representative that

   A&A Environmental Services, Inc., was not on that job.

21. Mr. Sopha provided OSHA information concerning the New Glarus Home project that

   the contractor (and proper citation recipient) was A&A Environmental, Inc.

22. Mr. Sopha demanded that the citation be withdrawn immediately because OSHA had

   no good faith basis for continuing prosecution of A&A Environmental Services, Inc.

   OSHA responded by indicating that OSHA would issue a second citation against A&A

   Environmental, Inc. but would not dismiss the citation against A&A Environmental

   Services, Inc.

23. Because OSHA refused to dismiss the Citation, plaintiffs were required to file a Notice

   of Contest on November 7, 2016. That Notice of Contest resulted in the Citation



                                         5
Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 6 of 13




   becoming case number 16-1903 before the Occupational Safety and Health Review

   Commission. Plaintiffs were forced to retain counsel at great expense, and to continue

   to defend charges that were frivolous because OSHA cited the wrong company.

24. Under 28 USC sec. 658 (c), a citation must be issued within six months of the date of

   a violation to be timely. Because OSHA did not schedule the enforcement conference

   until November 2, 2016, OSHA’s delay meant that it could not issue a timely citation

   against A&A Environmental, Inc. To avoid losing jurisdiction over the violation,

   OSHA continued the Citation against A&A Environmental Services, Inc., although

   OSHA knew or should have known that there was no basis for continuing the

   prosecution against A&A Environmental Services, Inc.

25. OSHRC suspended proceedings against A&A Environmental Services, Inc., on

   December 16, 2016. On January 31, 2017, the US Acting Secretary of Labor, Edward

   Hughler, moved to withdraw the Citation. By that time, the OSHA had served A&A

   Environmental, Inc., with a second citation, which was ultimately withdrawn. OSHA

   sought to amend the complaint against A&A Environmental Services, Inc., to substitute

   A&A Environmental, Inc., on the theory that the amended complaint would relate back

   to the filing date of the Citation.

26. On April 12, 2017, OSHRC Judge Patrick B. Augustine denied a motion by A&A

   Environmental Services, Inc., that the Citation and enforcement action 16-1903 be

   dismissed with prejudice. The Court did enter relief pursuant to 29 USC 659 (c) to

   order that all records of the enforcement action be expunged.

27. From April 19, 2016, to April 12, 2017, A&A Environmental Services, Inc., was

   identified in OSHA records as a Serious and Willful violator of occupational safety and



                                         6
    Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 7 of 13




       health laws. Commencing on October 18, 2016, and extending at least until April 12,

       2017, A&A Environmental Services, Inc., was identified publicly as a Serious and

       Willful violator of occupational safety and health regulations.

    28. OSHA’s press release and other information communicated by OSHA falsely accused

       A&A Environmental Services, Inc., of operating a construction firm without regard for

       human safety or life. These allegations are the most serious that can be made against a

       contractor. These allegations caused general contractors to refuse to engage A&A

       Environmental Services, Inc.       One contractor cancelled a contract that A&A

       Environmental Services, Inc., had executed before the Citation was announced, stating

       that the cancellation was caused by the Citation.

    29. The possibility of the case being reopened continued because the case had been

       dismissed without prejudice.

    30. OSHA could easily have determined that A&A Environmental Services, Inc., was not

       the proper entity involved in the New Glarus Home incident. OSHA, like anyone else,

       could have searched the corporate records of the Wisconsin Department of Financial

       Institutions at www.wdfi.org.        Those records provide information on A&A

       Environmental Services, Inc., for which Ryan A. Sopha is the agent, and, an A&A

       Environmental, Inc., for which Kim A. Sopha is the agent.

FIRST CLAIM FOR RELIEF: VIOLATION OF THE FEDERAL TORT CLAIMS ACT BY
   MALICIOUS PROSECUTION BY GREVENKAMP, JANE ROE AND JOHN DOE

    31. Plaintiffs reallege and reaffirm the other allegations of this Complaint as if fully set

       forth here.

    32. On October 19, 2016, OSHA commenced an enforcement action against A&A

       Environmental Services, Inc. The action also implicated the personal interests of Ryan

                                             7
Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 8 of 13




   A. Sopha because Ryan A. Sopha was the sole shareholder and principal officer of

   A&A Environmental Services, Inc.

33. Grevenkamp, Roe, and Doe were the federal employees and officers responsible for

   initiating the enforcement action against A&A Environmental Services, Inc., and Ryan

   A. Sopha.

34. The enforcement action commenced on October 19, 2016 was terminated in favor of

   A&A Environmental Services, Inc., when OSHA, Grevenkamp, Roe and Doe caused

   the enforcement action to be withdrawn.

35. Grevenkamp, Roe and Doe expressed malicious motives against A&A Environmental

   Services, Inc. and Ryan A. Sopha, which were premised on their hostility towards Kim

   A. Sopha, father of Ryan A. Sopha.

36. Grevenkamp, Roe, and Doe continued the enforcement action against A&A

   Environmental Services, Inc., after learning on November 2, 2016 that another

   employer, not A&A Environmental Services, Inc., had been involved in the incident

   giving rise to the alleged violations.

37. There was no probable cause or merit to the enforcement action from its

   commencement. Grevenkamp, Roe, and Doe initiated the enforcement action on

   October 19, 2016, which was the last day possible for them to do so under the six-

   month statute of limitations applicable to violations.

38. Despite taking the maximum time available to review the merits of the enforcement

   action, they proceeded against an entity which had nothing to do with the alleged

   incident at the core of the enforcement action.




                                            8
Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 9 of 13




39. They could easily have determined that there were two similarly named companies with

   a free, quick internet search.

40. Pursuant to the Citation and Notice, Grevenkamp, Roe, and Doe met with Ryan A.

   Sopha and A&A Environmental Services, Inc. on November 2, 2016, for an

   enforcement action. At that time, it became obvious to any reasonable person in the

   position of Grevenkamp, Roe, and Doe that they had charged the wrong entity.

41. The Rules of Procedure of the Occupational Safety & Health Review Commission

   provide, at 29 CFR sec. 2200.2, that the Federal Rules of Civil Procedure apply to

   OSHRC proceedings in the absence of a specific provision. For that reason, Rule 11

   of the Federal Rules of Civil Procedure applied to commencement and continuation of

   the enforcement action against A&A Environmental Services, Inc.

42. The actions and omissions of Grevenkamp, Roe, and Doe violated the requirements of

   Rule 11 that a party conduct a reasonable inquiry before commencing an action, and,

   that a party refrain from continuing an action when the party learns there is no good

   faith basis for continuing the proceeding.

43. The prosecution of the enforcement action against A&A Environmental Services, Inc.,

   continued until April 12, 2017. On that date, the assigned Judge from OSHRC

   dismissed the enforcement action without prejudice.     Although the OSHRC Judge

   ordered the records against A&A Environmental Services, Inc., to be expunged within

   30 days, the enforcement action remained on OSHA’s website for a significant amount

   of time after the 30-day deadline to expunge. The incorrect documents were reposted

   to the OSHA website on May 10, 2017, following the judge’s order to expunge all such




                                        9
     Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 10 of 13




        records. The documents were removed on July 12, 2017, well beyond the time ordered

        by the judge.

     44. From October 19, 2016, through at least June 12, 2017, A&A Environmental Services,

        Inc. and Ryan A. Sopha were accused of willfully endangering the life and safety of

        employees and committing serious violations of the OSHA. OSHA compliance is an

        essential component of competent operations for an environmental contractor such as

        A&A Environmental Services, Inc. The false and baseless accusations against A&A

        Environmental, Inc., damaged the reputation and business of A&A Environmental

        Services, Inc., and damaged Ryan A. Sopha’s reputation and business standing as a

        manager of environmental remediation services.

     45. The actions and omissions of Grevenkamp, Roe, and Doe caused A&A Environmental

        Services, Inc., to sustained damages.

     46. Under the laws of Wisconsin, Grevenkamp, Roe and Doe would be liable in damages

        to A&A Environmental Services, Inc., and Ryan A. Sopha for malicious prosecution.

     47. Grevenkamp, Roe, and Doe are liable to A&A Environmental Services, Inc., and Ryan

        A. Sopha for damages pursuant to 28 USC 1346 (b)(1).

SECOND CLAIM FOR RELIEF: VIOLATION OF THE FEDERAL TORT CLAIMS ACT BY
   DEFAMATION COMMITTED BY GREVENKAMP, JANE ROE AND JOHN DOE

     48. Plaintiffs reallege and reaffirm the foregoing allegations of their Complaint as if fully

        set forth here.

     49. Grevenkamp, Roe, and Doe communicated allegations that A&A Environmental

        Services, Inc., had committed Serious and Willful violations of OSHA regulations

        which endangered human health and safety. The communications included a press

        release.

                                              10
   Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 11 of 13




   50. Grevenkamp, Roe, and Doe were negligent in communicating information about A&A

       Environmental Services, Inc., between April 19, 2016, and November 2, 2016.

   51. By November 2, 2016, Grevenkamp, Roe, and Doe knew that A&A Environmental

       Services, Inc., had nothing to do with the New Glarus Home incident of April 19, 2016,

       but allowed the false allegations to remain of record until April 17, 2017.

   52. The false information communicated by Grevenkamp, Roe, and Doe damaged A&A

       Environmental Services, Inc. and Ryan A. Sopha in their business and calling. Third

       parties who were aware that Ryan A. Sopha was the owner and manager of A&A

       Environmental Services, Inc., mistakenly believed he was accused of committing

       Serious and Willful OSHA violations that endangered human health.

   53. Communications made by Grevenkamp, Roe, and Doe were made in the course of an

       official action and through press releases and communications outside the judicial

       process.

   54. Communications made by Grevenkamp, Roe, and Doe were made with reckless

       disregard for the truth of the matters.

   55. The actions and omissions of Defendants Grevenkamp, Roe, and Doe were a

       substantial factor in causing the injuries to A&A Environmental Services, Inc., and

       Ryan A. Sopha.

   56. The actions and omissions of Defendants Grevenkamp, Roe, and Doe proximately

       caused A&A Environmental Services, Inc., and Ryan A. Sopha damages in an amount

       to be proven at trial.

THIRD CLAIM FOR RELIEF: DENIAL OF THE EQUAL PROTECTION OF THE LAW
               BY OSHA, GREVENKAMP, ROE, AND DOE

   57. Plaintiffs reallege all other allegations of their Complaint as if fully set forth here.

                                              11
Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 12 of 13




58. A&A Environmental Services, Inc., was subjected to investigation, issuance of a

   citation, and continuation of enforcement powers of OSHA with no rational basis.

   Even after being shown information establishing that A&A Environmental Services,

   Inc., had nothing to do with the New Glarus Home incident, OSHA, Grevenkamp, Roe,

   and Doe persisted in the enforcement action.

59. Defendants’ persistence in pursuing A&A Environmental Services, Inc., and Ryan A.

   Sopha was based on animus which OSHA, Grevenkamp, Roe and Doe possessed

   towards Kim A. Sopha, father of Ryan A. Sopha.

60. OSHA’s initiation and continuation of enforcement action against A&A Environmental

   Services, Inc., and Ryan A. Sopha was not based on merits, but rather, on the deliberate

   purpose of OSHA, Grevenkamp, Roe, and Doe to single out A&A Environmental

   Services, Inc. and Ryan A. Sopha for an enforcement action that would punish, harass,

   and injure Kim A. Sopha, the father of Ryan A. Sopha.

61. Other persons engaged in business in Wisconsin in 2016 who had not violated the

   Occupational Safety and Health Act were not prosecuted by OSHA.

62. By initiating and continuing a meritless enforcement action against A&A

   Environmental Services, Inc., and Ryan A. Sopha, OSHA denied Plaintiffs the Equal

   Protection of the law as embodied in the Due Process clause of the Fifth Amendment.

63. Further, in the alternative, Plaintiffs allege that Defendants deprived Plaintiffs of

   Plaintiffs’ rights to Equal Protection of law guaranteed in the Fourteenth Amendment.

64. OSHA’s denial of Plaintiffs’ rights to equal protection caused Plaintiffs damages in an

   amount to be proven at trial.




                                        12
      Case: 3:20-cv-00803-bbc Document #: 1 Filed: 08/31/20 Page 13 of 13




WHEREFORE, plaintiffs Demand Judgment:

   A. For damages in an amount to be proven at trial;

   B. For their reasonable attorneys’ fees and costs;

   C. For such other and further relief as the Court deems proper.

                                                    KASIETA LEGAL GROUP, LLC

                                                  electronically filed by
                                                          Robert J. Kasieta
                                            By:_____________________________________
                                                  Attorney Robert J. Kasieta
                                                  State Bar No 1000107
                                                  559 D’Onofrio Drive Suite 222
                                                  Madison, WI 53719
                                                  608-662-2286
                                                  Fax: 608-662-9977
                                                  rjkasieta@kasieta.com




                                               13
